July 03, 2009


Mr. Charles W. Schwartz
Skadden Arps Slate Meagher & Flom LLP
1000 Louisiana, Suite 6800
Houston, TX 77002

Honorable Joseph P. Kelly
24th District Court Judge
P. O. Box 1457
Victoria, TX 77902-1457
Mr. Craig T. Enoch
Winstead PC
401 Congress Avenue, Suite 2100
Austin, TX 78701

RE:   Case Number:  08-0800
      Court of Appeals Number:  13-07-00299-CV&13-07-00362-CV
      Trial Court Number:  07-3-65,478-D

Style:      IN RE  HOUSTON PIPE LINE COMPANY, L.P., ET AL.

Dear Counsel:

      Today the Supreme Court of Texas issued opinion  the  above-referenced
cause.     You    may    obtain    a    copy    of    the    opinion     at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.   If you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or  call  (512)463-1312  ext.  41367.   The
stay order issued October 17, 2008 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Ms. Cathy Stuart   |
|   |Ms. Dorian E.      |
|   |Ramirez            |
|   |Mr. John Kiley     |
|   |Edwards            |